In an action to recover damages for wrongful death, plaintiff appeals from so much of an order for the examination of defendant before trial as denied the examination by certain of defendant’s employees, designated in subdivisions “ a ”, “ b ” and “-h ” of the notice of motion, and also denied items “ 4 ”, “ 22 ”, “ 23 ”, “ 25 ” and “ 26 ” thereof. Order modified on the law (1) by granting defendant’s examination by the employees specified in subdivisions “ b ” and “h” of the notice of motion; and (2) by granting items “25” and “26”. As thus modified, the order, insofar as appealed from, is affirmed, without costs, the examination to proceed on five days’ notice. In our opinion, the examination should have been allowed as to the particulars indicated and of the individuals heretofore designated. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.